68 F.3d 479
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Barry W. REGISTER, Appellant,v.Willis SARGENT, Warden;  A.J. Hall, Chief Security Officer;Bill Terry, Classification Officer;  R. Jenkins, MentalHealth Administrator;  C.E. Collins, Captain;  Lt. R.R.Wood, Cummins Unit, Arkansas Department of Correction;  D.W.Tate, Captain, Maximum Security Unit, Arkansas Department ofCorrection, Appellees.
No. 94-3753.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 6, 1995.Filed Oct. 19, 1995.

PER CURIAM.


1
Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.


2
Barry Register appeals the district court's1 entry of judgment for defendants following a bench trial in his 42 U.S.C. Sec. 1983 action.  Having carefully reviewed the trial transcript and the parties' submissions, we conclude that the district court's findings of fact were not clearly erroneous, and that no error of law appears.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties, pursuant to 28 U.S.C. Sec. 636(c)